Case 1:19-cv-21546-DPG Document 47 Entered on FLSD Docket 02/17/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  IVAN JIMENEZ, et al.,                         *
                                                *
         Plaintiffs,                            *
                                                *
         v.                                     *      Civil Action No. 1:19-cv-21546 (DPG)
                                                *
  DEPARTMENT OF HOMELAND                        *
  SECURITY, et al.,                             *
                                                *
         Defendants.                            *
                                                *
  *      *       *       *      *       *       *      *       *       *      *       *       *

      PLAINTIFFS’ REPLY FOR STATUS CONFERENCE AND TO STAY BRIEFING

         In an attempt to avoid the unpleasant reality that the government has failed to provide

  evidence required by law to the Court, the Government instead takes issue with the fact that

  Plaintiffs’ undersigned counsel Kel McClanahan discussed the agency’s misconduct in

  admittedly intemperate terms on social media, while drawing unsupported conclusions about his

  motivations for seeking this status conference. None of Defendants’ attempted deflections,

  however, change the fact that as long as even minor pieces of information remain withheld by

  Immigration and Customs Enforcement (“ICE”), the burden remains the Government to justify

  those withholdings, and Defendants’ position is squarely precluded by established case law.

  Compare McGehee v. CIA, 697 F.2d 1095, 1109 (D.C. Cir. 1983) (“[A]ll records in an agency’s

  possession, whether created by the agency itself or by other bodies covered by the Act, constitute

  ‘agency records.’”) (emphasis in original), with Ex. A (“Briefly stated, the material from ICE

  originated with that agency and are, therefore, not agency records subject to your FOIA request

  to USCIS.”). Until Defendants resolve the matters like this (where there is legally no basis for
Case 1:19-cv-21546-DPG Document 47 Entered on FLSD Docket 02/17/2021 Page 2 of 3




  their position), it would be wasteful to continue with briefing of Defendants’ motion for

  summary judgment.1

         Regarding Mr. McClanahan’s social media posts, he will be more than willing to explain

  the significance of them—or lack thereof—to the Court in that same status conference, should

  the Court deem it necessary. Simply put, Defendants’ counsel has mischaracterized these posts

  greatly and is using them to deflect from the legitimate issues of this case, namely, Defendants’

  consistent withholding of patently non-exempt information and bad faith assertions regarding its

  withholdings. As noted on social media, Plaintiffs do intend to show that ICE and USCIS have

  grossly abused the presumption of good faith typically afforded to government FOIA offices, and

  Plaintiffs are confident that upon viewing the documentary evidence once the record is complete,

  the Court will agree that what happened in this case is a far cry from a simple difference of

  opinion between different FOIA officers, as Defendants’ counsel intimates. However, all this

  being said, Mr. McClanahan does apologize to this Court for the intemperate nature of his social

  media posts, but he maintains that the misconduct he alleged remains a continuing issue.




  1
    The other purely legal issues identified by Plaintiffs and minimized by Defendants are similarly
  clear cut. To reiterate: 1) the Department of Homeland Security (“DHS”) was required by its
  own regulation, 6 C.F.R. § 5.4(c), to refer the requests for Arrival & Departure Information
  System records to Customs and Border Protection, and cannot legally justify refusing to do so; 2)
  the Government cannot legally meet its burden of production without filing the relevant
  correspondence regarding the DHS and U.S. Citizenship and Immigration Services (“USCIS”)
  requests as exhibits as it did for the Department of State requests; and 3) even if the orphaned
  footnote indicator in the Eggleston Declaration is a scrivener’s error, a statement to that effect by
  Defendants’ counsel in a brief is not admissible evidence. Each of these issues is both purely
  legal and easily resolved, making them significantly more amenable to a status conference than
  formal summary judgment briefing, since they do not involve any factual disputes.
                                                   2
Case 1:19-cv-21546-DPG Document 47 Entered on FLSD Docket 02/17/2021 Page 3 of 3




  Date: February 17, 2021
                                       Respectfully submitted,

                                        /s/ Kelly B. McClanahan
                                       Kelly B. McClanahan, Esq.
                                       Pro hac vice
                                       D.C. Bar #984704
                                       National Security Counselors
                                       4702 Levada Terrace
                                       Rockville, MD 20853
                                       301-728-5908
                                       240-681-2189 fax
                                       Kel@NationalSecurityLaw.org

                                       /s/ Andrew F. Knopf
                                       Andrew F. Knopf, Esq.
                                       FL Bar #658871
                                       Paul Knopf Bigger
                                       840 South Denning Drive
                                       Suite 200
                                       Winter Park, FL 32789
                                       407-622-2111
                                       Andrew@PKBLawFirm.com

                                       Counsel for Plaintiffs




                                       3
